 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 1 of 9


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION
 FAM N.V.

        Plaintiff,                               Case No. 19-cv-439

 v.

 URSCHEL LABORATORIES, INC.                      JURY TRIAL DEMANDED
        Defendant.




                             SECOND AMENDED COMPLAINT

       Plaintiff FAM N.V. (“FAM” or “Plaintiff”), by and through its undersigned counsel, files

this Second Amended Complaint against Defendant Urschel Laboratories, Inc. (“Urschel” or

“Defendant”) as follows:

                                 NATURE OF THE ACTION

       1.      FAM brings this action for patent infringement to stop Urschel’s infringement of

FAM’s United States Design Patent No. D730,703 (“the ’703 Patent”), entitled “Knife Holder.”

A true and correct copy of the ’703 Patent is attached hereto as Exhibit A.

       2.      FAM also brings this action for false advertising and unfair competition to stop

Urschel from publishing advertisements that make objectively false and materially misleading

statements regarding FAM and its products, which are likely to influence consumers' purchasing

decisions and thus are likely to cause and/or have caused FAM to suffer commercial and

competitive harm.

                                        THE PARTIES

       3.      Plaintiff FAM is a naamloze vennootschap (public company) organized and

existing under the laws of Belgium, with its principal place of business located in Belgium.
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 2 of 9


       4.      Upon information and belief, Defendant Urschel is a corporation organized and

existing under the laws of Delaware, with its principal place of business located at 1200 Cutting

Edge Dr., Chesterton, IN 46304.

                                   JURISDICTION AND VENUE

       5.      This is an action for design patent infringement arising under the Patent Act, 35

U.S.C. § 101 et. seq., and for false advertising and unfair competition under the Lanham Act, 15

U.S.C. 1101 et seq.

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because FAM's patent infringement claim arises under federal law and relates to the Patent

Act, and FAM's false advertising and unfair competition claims arise under federal law and relate

to the Lanham Act.

       7.      This Court further has diversity jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity between FAM and Urschel and the amount in

controversy exceeds $75,000.

       8.      This Court has personal jurisdiction over Urschel because Urschel has its principal

place of business in Chesterton, Indiana. Upon information and belief, Urschel also, directly or

through intermediaries, manufactures infringing products in Chesterton, Indiana.

       9.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b) and (c), and

§ 1400.

                                   FACTUAL BACKGROUND

       10.     FAM is one of the world’s leading designer, developer and manufacturer of cutting

solutions for the food industry.



                                                2
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 3 of 9


       11.      FAM has distinguished itself from its competitors through its innovative designs,

and has numerous patents covering these designs.

       12.      On May 7, 2014, U.S. Patent Application No. 29/490,213 was filed with the United

States Patent and Trademark Office (“USPTO”).

       13.      After a full and fair examination of U.S. Patent Application No. 29/490,213, the

USPTO duly and legally issued ’703 Patent on June 2, 2015 which claims an “ornamental design

for a knife holder.” The ’703 Patent claims a non-functional ornamental design.

       14.      The ’703 Patent has been assigned to FAM, and FAM owns all right, title, and

interest in and to the ’703 Patent and has the right to sue and recover for past, present, and future

infringement.

       15.      Urschel competes with FAM in the market for cutting and slicing tools used in the

food industry. Urschel has published advertising and promotional materials touting the purported

advantages of its products over FAM's products, specifically including a publication titled "How

We Stack Up" that Urschel published in at least March 2019 and April 2019 (the "Urschel

Advertisement"), which purports to compare a particular Urschel slicing tool having fourteen

cutting stations (the "SL-14 Slicing Head") to a FAM slicing tool that has sixteen cutting stations

(the "FAM 16 Slicing Head"). A true and correct copy of the April 2019 version of the Urschel

Advertisement is attached hereto as Exhibit B.

                                            COUNT I

                        Patent Infringement, U.S. Patent No. D730,703

       16.      FAM incorporates and restates paragraphs 1 through 15 as if fully set forth herein.

       17.      The Infringing Products are knife holders that infringe the ’703 Patent.



                                                 3
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 4 of 9


       18.     For example, Infringing Product, marked as “25883 Urschel® USA”, infringes the

’703 Patent inasmuch as it has an overall visual appearance that, to an ordinary observer conversant

in the prior art, is substantially the same as the overall visual appearance of the design claimed in

the ’703 Patent.


                Infringing Products                               ’703 Patent Figure




       19.     Upon information and belief, Urschel has infringed and continues to infringe the

ornamental design for a knife holder claimed in the ’703 Patent within the meaning of 35 U.S.C.

§ 271(a) through activities including, without limitation, manufacturing, offering for sale, and

selling the Infringing Knifes in the United States.

       20.     Urschel’s actions are without authority and/or license from FAM.

       21.     Upon information and belief, Urschel will continue to infringe FAM’s rights in the

’703 Patent unless restrained by this Court.

       22.     FAM has suffered and continues to suffer irreparable injury, for which it has no

adequate remedy at law.

       23.     As a result of Urschel’s infringement of the ’703 Patent, FAM has suffered damages

in an amount to be determined at trial, which includes disgorgement of Urschel’s total profits, lost


                                                 4
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 5 of 9


profits, but in no event less than a reasonable royalty for the use made of the invention by Urschel,

together with interest and costs as fixed by the Court.

       24.      FAM has complied with 35 U.S.C. § 287 to the extent required by law.

       25.      Urschel’s infringement has been willful, deliberate, and objectively reckless.

       26.      Urschel’s infringement of the ’703 Patent has caused irreparable harm to FAM,

which has no adequate remedy at law, and will continue to injure FAM unless and until this Court

enters an injunction prohibiting further infringement and, specifically, enjoining further

importation, manufacture, use, offer for sale, and/or sale of the Infringing Products and any other

products within the scope of the design claimed in the ’703 Patent.

                                            COUNT II

            Federal False Advertising and Unfair Competition (15 U.S.C. § 1125(a))

       27.      FAM incorporates and restates paragraphs 1 through 26 as if fully set forth herein.

       28.      The Urschel Advertisement is a statement made by Urschel in commerce, in

connection with the commercial advertising or promotion of its products in the course of its

business.

       29.      In the Urschel Advertisement, Urschel purports to compare its SL-14 Slicing Head

to a 16-cutting station slicing head sold by "a competitor."

       30.      FAM is the only Urschel competitor that sells 16-cutting station slicing heads.

Consumers of commercial food slicing tools would therefore understand Urschel's reference to "a

competitor" to mean FAM.

       31.      The Urschel Advertisement makes at least three false or misleading statements in

comparing its SL-14 Slicing Head to the FAM 16 Slicing Head.



                                                 5
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 6 of 9


          32.   First, Urschel states that "[a] competitor claims their knife holders can be repaired

by peening and filing, so can Urschel knife holders." It is true that the knife holders in the FAM

16 Slicing Head can be repaired; indeed, FAM's product manuals expressly describe how to do so.

Urschel's statement that the knife holders in its own SL-14 Slicing Head can be repaired, however,

is false and/or materially misleading. Upon information and belief, Urschel’s knife holders are

unsuitable for repair. Indeed, Urschel product manuals expressly caution against attempting their

repair.

          33.   Second, Urschel states that, because the distance between cutting stations in the

FAM 16 Slicing Head is shorter than the distance between cutting stations in the SL-14 Slicing

Head, "[t]his shorter distance allows for average size potatoes to be simultaneously engaged with

two knives, thereby generating greater scrap." This statement is also false and/or materially

misleading. In fact, according to FAM's internal testing data, the FAM 16 Slicing Head generates

an equal or lesser amount of scrap compared to Urschel's SL-14 Slicing Head (and generates far

less scrap than Urschel's earlier slicing head designs).

          34.   Third, Urschel states, in a paragraph titled "Cost Savings," that "[t]he price of the

SL-14 flat knife holders is approximately 1/6th less than competitive holders. This adds up with

the inevitable replacement due to rocks and sand in processing." (Emphasis in original.) This

statement, too, is false and/or materially misleading. The configurations of Urschel's SL-14

Slicing Head and the FAM 16 Slicing Head are materially different. In particular, the FAM 16

Slicing Head has a design (patent pending) pursuant to which damage caused by rocks and sand is

diverted from the knife holders to less expensive components. The knife holders in a FAM 16

Slicing Head therefore do not need to be replaced as frequently as those in Urschel's SL-14 Slicing



                                                  6
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 7 of 9


Head. Urschel's statement that customers will achieve "cost savings" due to the comparative cost

of replacing knife holders is therefore false and/or materially misleading.

        35.      The foregoing three statements, which falsely represent and/or misleadingly

suggest to consumers that Urschel's knife holders can be repaired, that FAM's slicing head

generates more food scrap, and that consumers will realize cost savings with Urschel's SL-14

Slicing Head because the knife holders in that slicing head are less expensive than the knife holders

in the FAM 16 Slicing Head, are material in that they are likely to influence consumer purchasing

decisions.

        36.      Urschel made the foregoing statements willfully and in bad faith, knowing them to

be false and/or misleading and/or in reckless disregard of their truth or falsity.

        37.      Urschel's false and/or misleading statements have caused harm to FAM, and are

likely to continue to cause harm to FAM unless enjoined.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff FAM respectfully requests the following relief:

       i.     Enter judgment in favor of FAM and against Urschel based on Urschel’s infringement

              of the ’703 Patent, as stated in Count I;

      ii.     Award actual, consequential, and compensatory damages adequate to compensate

              FAM for Urschel’s infringement pursuant to 35 U.S.C. § 284, or the total profits from

              Urschel’s infringing activities pursuant to 35 U.S.C. § 289;

     iii.     That one or more of Urschel’s acts of infringement be found to be willful from the time

              that Urschel became aware of the infringing nature of their actions, which is the time

              of service of FAM’s Complaint at the latest, and that the Court award treble damages

              for the period of such willful infringement pursuant to 35 U.S.C. § 284;

                                                    7
USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 8 of 9


  iv.      Declare this case exceptional under 35 U.S.C. § 285;

   v.      Enter judgment in favor of FAM and against Urschel for Urschel's false advertising and

           unfair competition, as stated in Count II;

  vi.      Award actual, consequential, and compensatory damages adequate to compensate

           FAM for Urschel’s false advertising and unfair competition, together with an

           accounting of Urschel's profits attributable to its false advertising and unfair

           competition, and FAM's costs, pursuant to 15 U.S.C. § 1117;

  vii.     Declare this case exceptional under 15 U.S.C. § 1117;

 viii.     Award FAM attorneys’ fees and costs for bringing and prosecuting this action;

  ix.      Award pre-judgment and post-judgment interest at the highest rates allowed by law;

   x.      Enter an order preliminarily and permanently enjoining Urschel and all other persons

           or entities acting in concert with Urschel from infringing the ’703 Patent;

  xi.      Grant any such other and further relief as it deems proper and just.

                                        JURY DEMAND

        FAM demands a trial by jury on all issues so triable.




                                                 8
 USDC IN/ND case 2:19-cv-00439-JD-JEM document 45 filed 10/05/20 page 9 of 9


Dated: October 5, 2020
                                   HOLLAND & KNIGHT LLP

                                   By /s/ Steven E. Jedlinski
                                   Steven E. Jedlinski (IL Bar No. 6294354)
                                   Email: steven.jedlinski@hklaw.com
                                   Anthony J. Fuga (IL Bar No. 6301658)
                                   Email: anthony.fuga@hklaw.com
                                   150 N. Riverside Plaza, Suite 2700
                                   Chicago, Illinois 60606
                                   Tel.: (312) 715-5818 / Fax: (312) 578-6666

                                   Tracy Z. Quinn
                                   Email: tracy.quinn@hklaw.com
                                   HOLLAND & Knight LLP
                                   2929 Arch Street, Suite 800
                                   Philadelphia, PA 19104
                                   Tel: (215) 252-9522
                                   Fax: (215) 867-6070

                                   Attorneys for Plaintiff FAM N.V.




                                      9
